COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-07-240-CR





MANUEL RAMIREZ TREVINO	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Manuel Ramirez Trevino is attempting to appeal the trial court’s judgment adjudicating him guilty of causing bodily injury to a child and sentencing him to five years’ confinement pursuant to a plea bargain at adjudication.  On August 27, 2007, the trial court signed a certification of Trevino’s right to appeal.  
See
 
Tex. R. App. P.
 25.2(a)(2).  The certification states that “the defendant has waived the right of appeal.”  The trial court provided us a copy of Trevino’s written waiver, signed by Trevino and his attorney, in which Trevino stated, “I give up and waive any and all rights of appeal.”  Trevino filed a pro se notice of appeal on June 21, 2007.

On August 31, 2007, we notified Trevino that the certification indicating that he had waived the right to appeal had been filed in this court and that we would dismiss this appeal unless he or any party desiring to continue the appeal filed a response showing grounds for continuing the appeal.  We have received no response.

A valid waiver of appeal will prevent a defendant from appealing without the trial court’s consent.  
Monreal v. State
, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003).  The trial court did not consent to Trevino’s appeal in this case.  Accordingly, we dismiss the appeal.  
See id.
; 
see also 
Tex. R. App. P
. 25.2(d) (providing that an appeal must be dismissed unless the trial court’s certification shows that the defendant has the right of appeal).



PER CURIAM



PANEL D:	MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: October 4, 2007

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.